Judge ROANE
pronounced the Court's opinion, as follows:---
The Court, doubting, (to sa~j the least,) whether au action will lie on the bond in question, in favour of the Overseers of the poor or their successors, on account of certain defects existilLg in it, taken in reference to the requisitions of the Statute iu~ such case provided, is of opinion that the present action can not be sustained; it not being averred in the declaration that the plaintiffs were overseers of the poor at the time of' the institution of' the suit; atid, if not, the right of action existed in their successors, and not in them.
The Judgment is therefore to be reversed, and entered for the appellants.